Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/23/21 have been fully considered but they are not persuasive. 
Regarding Public Views Part 1
The examiner agrees the “Public Views of Artificial Intelligence and Intellectual Property Policy” reference was published in 2020. 
Regarding Public Views Part 2
The applicant alleges “[a]pplicant maintains that Public Views is not a proper prior art.” However, the examiner did not use “Public Views of Artificial Intelligence and Intellectual Property Policy” as prior art. The examiner used “Public Views of Artificial Intelligence and Intellectual Property Policy” as evidence that “[d]ata is a foundational component of AI”. 
Regarding the “Request for Information”
The applicant has responded by pointing to paragraph [0028] as supporting “identifying a history query character string of a training web page” and paragraph [0029] for “performing a word segmentation on the history query character string to obtain segmented words”.
Regarding “Response to Arguments”
The applicant alleges “ [a]pplicant via the Amendment of May 10, 2021 negated the applicability of Digitech's in the Step 2A, Prong One analysis”. The examiner notes the applicant did not specifically address Digitech under step 2A prong one. The applicant merely alleged “[b]ecause the Final Office Action does not assert Applicant's claims do not recite a physical Digitech's”. However, the examiner note MPEP 2106 (a) disclose the abstract ideas. The examiner has compared the limitations to the abstract ideas noted MPEP 2106 (a)(2). The examiner notes Digitech is cited in MPEP 2106.04(a)(2) I A Mathematical Relationships as an abstract idea (i.e. organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014)). Therefore, the applicant’s argument is not persuasive.

	The applicant does not contest the 101 rejections with regards to mental processes and certain methods of organizing activity. Therefore, the examiner submits the applicant acquiesced to the propriety of the rejection. 
	The applicant alleges “identifying a history query…” and “determining a total number of times each of the segmented word appears in the history query character string”  are a finite sequence of steps. However, as noted in the rejection below, the applicant has not disclosed how the original specification provides support for the deletion of the word effective and, the applicant has not disclosed an algorithm for “identifying a history query character string of a training web page predetermined to be of a manually annotated category and performing word segmentation on the history query character string to obtain segmented words”.  
	The applicant alleges, since the “LR model may be well known” and cites “Modeling Annotated Data” as evidence. The examiner notes the applicant does not explicitly say the LR model is well known. However, the applicant has not disclosed the data (i.e.“training web page set”) that trains the model (i.e. LR model to get the web page categorization model). In other . 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5, 7, 15-17, 19, and 21-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application for the reasons described below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Below Examiner will analysis the claims to determine whether they recite patent ineligible subject matter using the Alice/Mayo test as amended by the USPTO in the Federal Register in Vol. 84, No. 4 at pages 50-57. Examiner will use exemplary claim 1 as the initial basis for the analysis.
Step 1:
Based upon the preamble of the claims it appears that claim 1 is directed to a method, Therefore, the claim is directed to one of the four statutory categories.
Step 2A prong 1:
Step 2A prong 1 ask the question: does the claim recite a judicial exception? The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
obtaining… a target query character string, (this is a mental process or a method of organizing human activity. This is because all one is doing is receiving an initiation input or mental process (observing). This can be accomplished by either telling yourself, or having your boss tell you that it is time to generate (following instructions) the required estimated operation state);
(obtaining)… a history web page set, the history web page set including web pages clicked by using the target query character string historically (This is a mental process or a method of organizing human activity. This is because one is now doing what the boss ordered them to do (following instructions). It can be a mental process because it could be that one just has to obtain the data from a monitor therefore one is using their eyes and mind (i.e. judgment)), 
obtaining… a category of each web page in the history web page set according to a web page categorization model. (This is a mental process or a mathematical  concept. This is a mental process because one is making a judgemnet to determine the category of each web page according to some instructions. This a mathematical  concept because one use mathematical concept (ie a categorization model) to obtain the category of each web page.) 
identifying an effective history query character string of a training web page predetermined to be of a manually annotated category and performing word segmentation on the effective history query character string to obtain segmented words (This is a mental process or mathematical concept. One can identify (observe) through a mental process and one can perform word segmentation by a mental process (observing, evaluation or judgement). The mathematical concept would be identifying the effective history and performing word segmentation based on a mathematical relationship or mathematical calculations.)
 determining a total number of times each of the segmented word appears in the effective history query character string (This is a mental process or a mathematical concept. One could determine the number of times through a mental process (i.e. judgment). One could calculate the number of times through a mathematical concept.)
calculating a segmented-word weight of each of the segmented words according to the total number of times the each of the segmented words appears in the history query character string (This is a  mathematical concept.)
calculating a web page vector of the training web page according to the segmented-word weight (This is a  mathematical concept.)
generating the web page categorization model according to the training web page predetermined to be of the manually annotated category and the web page vector (This is a  mathematical concept.)
determining…a number of web pages in each category in the history web page set (This is a mental process or mathematical concept. The determining could be done by a mental process of counting in one’s mind the number of web pages (evaluation or judgement). The mathematical concept would be calculating/determining based on a rule or algorithm.)
calculating the number of the web pages in each category over a total number of web pages in the history web page set to obtain intention distribution of the target query character string (This is either a mathematical concept (e.g. mathematical relationship) or a mental process of looking at the data (number of web pages) and determining (judgement) a (rough) distribution.)
obtaining… an intention identification result of the traget query character string according to the intention distribution (This is a mental process or mathematical concept. One could  indetify (evaluation or judgement) the result in their mind. One could calculate the intention identification result by a mathematical relationship.)

Based upon the above analysis claim 1 recites a judicial exception.
Step 2A prong 2:
This prong was amended by the USPTO and modifies the Supreme Courts Alice/Mayo test. This prong ask the question: do the additional elements integrate the judicial exception (abstract idea) into a practical application. In order to determine this the office has provided the following considerations. 

    PNG
    media_image1.png
    574
    1063
    media_image1.png
    Greyscale

The office has not indicated which of these considerations carries more weight than another consideration. Therefore, Examiner will examine each of these considerations in due part below. It should be noted that at this step in the analysis Examiner cannot take into account whether an element is well-understood, routine, or conventional.
Based upon the analysis of Prong 2A step 1, the following are additional elements: a device having one or more processor and memory.
Specifically, it is the measuring and collecting aspect of the above limitation which is an additional element.
As stated, in order to determine if this additional element integrates the judicial exception into the a practical application Examiner will analyze the prong 2 considerations below.
MPEP 2106.05(a)
The limitation does not include an improvement to a computer or other technology because the limitation is directed to measuring and collecting and not to a structural feature of the claim. Further, there is no evidence that measuring/obtaining and collecting(statistics) [original claim 1]/determining data is a novel feature of the claim. Moreover, mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential). 
The Vanda Memo
The Vanda Memo does not apply to the current claims as the current claims are not a method of treating a medical condition.
MPEP 2106.05(b)
Under MPEP 2106.05(b), Examiner must determine whether the additional elements are particular or general in nature. One can determine this by looking at the particular details of the additional elements. However, generic components, like generic general purpose computers do not qualify as a particular machine. 
The limitation above is not directed to a particular machine. This is because the limitation is directed to measuring and collecting predetermined data, and the means by which the data is measured and collected is not defined. 
MPEP 2106.05(c)
MPEP 2106.05(c) does not apply to the current set of claims as there is no transformation as defined under this MPEP section taking place in the current claims. Applicant is not transforming one article type to another article type. For example, Applicant is not smelting ore or vulcanizing rubber. Applicant is measuring/obtaining and collecting(statistics)[original claim 1]/determining data.
MPEP 2106.05(f)
The claim does not appear to have mere instructions to apply an exception such that one could state it is an “apply it” type of claim. 
MPEP 2106.05(g)
Under MPEP 2106.05(g) it appears that the additional elements are performing mere data gathering steps. This data gathering does not appear to impose a meaningful limit on the judicial exception, as they appear to be insignificant extra-solution activity. This is because the data needs to be gathered in order to perform the rest of the claim, and there are no details of how the measuring and collecting of data is to be performed, or any novel features of measuring and collecting data as the terms appear to be generic.
Therefore, this elements appears to weigh against the integration of the judicial exception into a practical application.
MPEP 2106.05(e) vs. MPEP 2106.05(h)
These two MPEP sections are obverse and reverse of each other. One cannot have a claim generally linking the judicial exception to a particular technology and at the same time using the judicial exception in some other meaningful way beyond generally linking the judicial exception to a particular technology.
Based upon both of these MPEP sections it appears that the claims are generally linking the judicial exception to a particular technology. This is because it appears that the claims at issue appear to equate with Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (MPEP 2106.05(h)(vi)). Where here the additional elements appear to be simply used as the data gathering steps in the judicial exception.
Conclusion for Step 2A prong 2
Based upon the analysis above, it appears that the claims do not integrate the judicial exception into a practical application.
Step 2B
Step 2B as the question of whether the additional elements are well-understood, routine, or conventional. It is the same analysis before the USPTO amended the Supreme Courts Alice/Mayo framework. A shortened analysis is below.
In the search for inventive concept, the Berkheimer Memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
1.	A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer Memo at 3-4.
 In accordance with this guidance, the examiner refers to the following generically-recited elements with their associated functions (and associated factual finding(s)), which are considered to be routine, conventional, and well-understood:
Additional Element 1: a device having one or more processor and memory (i.e. a computer).
Examiner cites MPEP 2106.05(f) (2) discloses
Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).” (underline added)

Claims 8-10, 12 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application for the reasons described below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Below Examiner will analysis the claims to determine whether they recite patent ineligible subject matter using the Alice/Mayo test as amended by the USPTO in the Federal Register in Vol. 84, No. 4 at pages 50-57. Examiner will use exemplary claim 1 as the initial basis for the analysis.
Step 1:
Based upon the preamble of the claims it appears that claim 1 is directed to a method, Therefore, the claim is directed to one of the four statutory categories.
Step 2A prong 1:
Step 2A prong 1 ask the question: does the claim recite a judicial exception? The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
obtaining… a target query character string, (this is a mental process or a method of organizing human activity. This is because all one is doing is receiving an initiation input or mental process (observing). This can be accomplished by either telling yourself, or having your boss tell you that it is time to generate (following instructions) the required estimated operation state);
(obtaining)… a history web page set, the history web page set including web pages clicked by using the target query character string historically (This is a mental process or a method of organizing human activity. This is because one is now doing what the boss ordered them to do (following instructions). It can be a mental process because it could be that one just has to obtain the data from a monitor therefore one is using their eyes and mind (i.e. judgment)), 
obtaining… a category of each web page in the history web page set according to a web page categorization model. (This is a mental process or a mathematical  concept. This is a mental process because one is making a judgemnet to determine the category of each web page according to some instructions. This a mathematical  concept because one use mathematical concept (ie a categorization model) to obtain the category of each web page.) 
identifying an effective history query character string of a training web page predetermined to be of a manually annotated category and performing word segmentation on the effective history query character string to obtain segmented words (This is a mental process or mathematical concept. One can identify (observe) through a mental process and one can perform word segmentation by a mental process (observing, evaluation or judgement). The mathematical concept would be identifying the effective history and performing word segmentation based on a mathematical relationship or mathematical calculations.)
 determining a total number of times each of the segmented word appears in the effective history query character string (This is a mental process or a mathematical concept. One could determine the number of times through a mental process (i.e. judgment). One could calculate the number of times through a mathematical concept.)
calculating a segmented-word weight of each of the segmented words according to the total number of times the each of the segmented words appears in the history query character string (This is a  mathematical concept.)
calculating a web page vector of the training web page according to the segmented-word weight (This is a  mathematical concept.)
generating the web page categorization model according to the training web page predetermined to be of the manually annotated category and the web page vector (This is a  mathematical concept.)

determining…a number of web pages in each category in the history web page set (This is a mental process or mathematical concept. The determining could be done by a mental process of counting in one’s mind the number of web pages (evaluation or judgement). The mathematical concept would be calculating/determining based on a rule or algorithm.)
calculating the number of the web pages in each category over a total number of web pages in the history web page set to obtain intention distribution of the target query character string (This is either a mathematical concept (e.g. mathematical relationship) or a mental process of looking at the data (number of web pages) and determining (judgement) a (rough) distribution.)
obtaining… an intention identification result of the traget query character string according to the intention distribution (This is a mental process or mathematical concept. One could  indetify (evaluation or judgement) the result in their mind. One could calculate the intention identification result by a mathematical relationship.)

Based upon the above analysis claim 8 recites a judicial exception.
Step 2A prong 2:
This prong was amended by the USPTO and modifies the Supreme Courts Alice/Mayo test. This prong ask the question: do the additional elements integrate the judicial exception (abstract idea) into a practical application. In order to determine this the office has provided the following considerations. 

    PNG
    media_image1.png
    574
    1063
    media_image1.png
    Greyscale

The office has not indicated which of these considerations carries more weight than another consideration. Therefore, Examiner will examine each of these considerations in due part below. It should be noted that at this step in the analysis Examiner cannot take into account whether an element is well-understood, routine, or conventional.
Based upon the analysis of Prong 2A step 1 the following are additional elements: a device having one or more processors (a computer with multiple cores).

As stated, in order to determine if this additional element integrates the judicial exception into the a practical application Examiner will analyze the prong 2 considerations below.
MPEP 2106.05(a)
The limitation does not include an improvement to a computer or other technology because the limitation is directed to measuring and collecting and not to a structural feature of the claim. Further, there is no evidence that the measuring and collecting data is a novel feature of the claim.
The Vanda Memo
The Vanda Memo does not apply to the current claims as the current claims are not a method of treating a medical condition.
MPEP 2106.05(b)
Under MPEP 2106.05(b), Examiner must determine whether the additional elements are particular or general in nature. One can determine this by looking at the particular details of the additional elements. However, generic components, like generic general purpose computers do not qualify as a particular machine. 
The limitation above is not directed to a particular machine. This is because the limitation is directed to measuring and collecting predetermined data, and the means by which the data is measured and collected is not defined. 
MPEP 2106.05(c)
MPEP 2106.05(c) does not apply to the current set of claims as there is no transformation as defined under this MPEP section taking place in the current claims. Applicant is not transforming one article type to another article type. For example, Applicant is not smelting ore or vulcanizing rubber. Applicant is measuring and collecting data
MPEP 2106.05(f)
The claim does not appear to have mere instructions to apply an exception such that one could state it is an “apply it” type of claim. 
MPEP 2106.05(g)
Under MPEP 2106.05(g) it appears that the additional elements are performing mere data gathering steps. This data gathering does not appear to impose a meaningful limit on the judicial exception, as they appear to be insignificant extra-solution activity. This is because the data needs to be gathered in order to perform the rest of the claim, and there are no details of how the measuring and collecting of data is to be performed, or any novel features of measuring and collecting data as the terms appear to be generic.
Therefore, this elements appears to weigh against the integration of the judicial exception into a practical application.
MPEP 2106.05(e) vs. MPEP 2106.05(h)
These two MPEP sections are obverse and reverse of each other. One cannot have a claim generally linking the judicial exception to a particular technology and at the same time using the judicial exception in some other meaningful way beyond generally linking the judicial exception to a particular technology.
Based upon both of these MPEP sections it appears that the claims are generally linking the judicial exception to a particular technology. This is because it appears that the claims at issue appear to equate with Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (MPEP 2106.05(h)(vi)). Where here the additional elements appear to be simply used as the data gathering steps in the judicial exception.
Conclusion for Step 2A prong 2
Based upon the analysis above, it appears that the claims do not integrate the judicial exception into a practical application.
Step 2B
Step 2B as the question of whether the additional elements are well-understood, routine, or conventional. It is the same analysis before the USPTO amended the Supreme Courts Alice/Mayo framework. A shortened analysis is below.
In the search for inventive concept, the Berkheimer Memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
1.	A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer Memo at 3-4.
 In accordance with this guidance, the examiner refers to the following generically-recited elements with their associated functions (and associated factual finding(s)), which are considered to be routine, conventional, and well-understood:
Additional Element: a device having one or more processors (i.e. a computer with multicore processor).
Examiner cites MPEP 2106.05(f) (2) discloses:
Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).” (underline added)

Claims 15-17, and 19  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application for the reasons described below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Below Examiner will analysis the claims to determine whether they recite patent ineligible subject matter using the Alice/Mayo test as amended by the USPTO in the Federal Register in Vol. 84, No. 4 at pages 50-57. Examiner will use exemplary claim 1 as the initial basis for the analysis.
Step 1:
Based upon the preamble of the claims it appears that claim 1 is directed to a device/apparatus.  Therefore, the claim is directed to one of the four statutory categories.
Step 2A prong 1:
Step 2A prong 1 ask the question: does the claim recite a judicial exception? The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
obtaining… a target query character string, (this is a mental process or a method of organizing human activity. This is because all one is doing is receiving an initiation input or mental process (observing). This can be accomplished by either telling yourself, or having your boss tell you that it is time to generate (following instructions) the required estimated operation state);
(obtaining)… a history web page set, the history web page set including web pages clicked by using the target query character string historically (This is a mental process or a method of organizing human activity. This is because one is now doing what the boss ordered them to do (following instructions). It can be a mental process because it could be that one just has to obtain the data from a monitor therefore one is using their eyes and mind (i.e. judgment)), 
obtaining… a category of each web page in the history web page set according to a web page categorization model. (This is a mental process or a mathematical  concept. This is a mental process because one is making a judgemnet to determine the category of each web page according to some instructions. This a mathematical  concept because one use mathematical concept (ie a categorization model) to obtain the category of each web page.) 
identifying an effective history query character string of a training web page predetermined to be of a manually annotated category and performing word segmentation on the effective history query character string to obtain segmented words (This is a mental process or mathematical concept. One can identify (observe) through a mental process and one can perform word segmentation by a mental process (observing, evaluation or judgement). The mathematical concept would be identifying the effective history and performing word segmentation based on a mathematical relationship or mathematical calculations.)
 determining a total number of times each of the segmented word appears in the effective history query character string (This is a mental process or a mathematical concept. One could determine the number of times through a mental process (i.e. judgment). One could calculate the number of times through a mathematical concept.)
determining…a number of web pages in each category in the history web page set (This is a mental process or mathematical concept. The determining could be done by a mental process of counting in one’s mind the number of web pages (evaluation or judgement). The mathematical concept would be calculating/determining based on a rule or algorithm.)
calculating the number of the web pages in each category over a total number of web pages in the history web page set to obtain intention distribution of the target query character string (This is either a mathematical concept (e.g. mathematical relationship) or a mental process of looking at the data (number of web pages) and determining (judgement) a (rough) distribution.)
obtaining… an intention identification result of the traget query character string according to the intention distribution (This is a mental process or mathematical concept. One could  indetify (evaluation or judgement) the result in their mind. One could calculate the intention identification result by a mathematical relationship.)

Based upon the above analysis claim 15 recites a judicial exception.
Step 2A prong 2:
This prong was amended by the USPTO and modifies the Supreme Courts Alice/Mayo test. This prong ask the question: do the additional elements integrate the judicial exception (abstract idea) into a practical application. In order to determine this the office has provided the following considerations. 

    PNG
    media_image1.png
    574
    1063
    media_image1.png
    Greyscale

The office has not indicated which of these considerations carries more weight than another consideration. Therefore, Examiner will examine each of these considerations in due part below. It should be noted that at this step in the analysis Examiner cannot take into account whether an element is well-understood, routine, or conventional.
Based upon the analysis of Prong 2A step 1 the following are additional elements: a device having a processor and memory (i.e. a computer).
As stated, in order to determine if this additional element integrates the judicial exception into the a practical application Examiner will analyze the prong 2 considerations below.
MPEP 2106.05(a)
The limitation does not include an improvement to a computer or other technology because the limitation is directed to measuring and collecting and not to a structural feature of the claim. Further, there is no evidence that the measuring and collecting data is a novel feature of the claim.
The Vanda Memo
The Vanda Memo does not apply to the current claims as the current claims are not a method of treating a medical condition.
MPEP 2106.05(b)
Under MPEP 2106.05(b), Examiner must determine whether the additional elements are particular or general in nature. One can determine this by looking at the particular details of the additional elements. However, generic components, like generic general purpose computers do not qualify as a particular machine. 
The limitation above is not directed to a particular machine. This is because the limitation is directed to measuring and collecting predetermined data, and the means by which the data is measured and collected is not defined. 
MPEP 2106.05(c)
MPEP 2106.05(c) does not apply to the current set of claims as there is no transformation as defined under this MPEP section taking place in the current claims. Applicant is not transforming one article type to another article type. For example, Applicant is not smelting ore or vulcanizing rubber. Applicant is measuring and collecting data
MPEP 2106.05(f)
The claim does not appear to have mere instructions to apply an exception such that one could state it is an “apply it” type of claim. 
MPEP 2106.05(g)
Under MPEP 2106.05(g) it appears that the additional elements are performing mere data gathering steps. This data gathering does not appear to impose a meaningful limit on the judicial exception, as they appear to be insignificant extra-solution activity. This is because the data needs to be gathered in order to perform the rest of the claim, and there are no details of how the measuring and collecting of data is to be performed, or any novel features of measuring and collecting data as the terms appear to be generic.
Therefore, this elements appears to weigh against the integration of the judicial exception into a practical application.
MPEP 2106.05(e) vs. MPEP 2106.05(h)
These two MPEP sections are obverse and reverse of each other. One cannot have a claim generally linking the judicial exception to a particular technology and at the same time using the judicial exception in some other meaningful way beyond generally linking the judicial exception to a particular technology.
Based upon both of these MPEP sections it appears that the claims are generally linking the judicial exception to a particular technology. This is because it appears that the claims at issue appear to equate with Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (MPEP 2106.05(h)(vi)). Where here the additional elements appear to be simply used as the data gathering steps in the judicial exception.
Conclusion for Step 2A prong 2
Based upon the analysis above, it appears that the claims do not integrate the judicial exception into a practical application.
Step 2B
Step 2B as the question of whether the additional elements are well-understood, routine, or conventional. It is the same analysis before the USPTO amended the Supreme Courts Alice/Mayo framework. A shortened analysis is below.
In the search for inventive concept, the Berkheimer Memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
1.	A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer Memo at 3-4.
 In accordance with this guidance, the examiner refers to the following generically-recited elements with their associated functions (and associated factual finding(s)), which are considered to be routine, conventional, and well-understood:
Additional Element : a device having a  processor and memory (i.e. a computer).
Examiner cites MPEP 2106.05(f) (2) discloses
Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).” (underline added)

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 1-3, 5, 7-10, 12, 14-17, 19, and 21-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


112(a) LDA features and LR model for training web categorization model
Claims 1, 8, and 15 disclose a “web page categorization model”. 
The examiner submits the “web page categorization model” functions to obtain a category of each web page, as disclosed in claims 1, 8, and 15. MPEP 2161.01[R-10.2019] discloses “[e]ven if a claim is not construed as a means-plus- function limitation under 35 U.S.C. 112(f), computer-implemented functional claim language must still be evaluated for sufficient disclosure under the written description and enablement requirements of 35 U.S.C. 112(a).” MPEP 2161.01 I further discloses, “for software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.”
The examiner submits the web page categorization model would use the Latent Dirichlet Allocation (LDA) features in an LR model to train the web page categorization model.
Paragraph [0042] disclose “the manually annotated categories of the web pages in the training web page set and the corresponding web page vectors are substituted into a logistic regression 1 (LR) model to perform training, so as to obtain the web page categorization model”. 

Paragraph [0046] disclose “obtaining a Latent Dirichlet Allocation (LDA) features of the web pages in the training web page set”. 
Paragraph [0047] disclose an LDA model and “obtaining a Latent Dirichlet Allocation (LDA) features of the web pages in the training web page set.”
The applicant has not disclosed specific “training web page set” that is disclosed in either paragraphs [0042 and 0046].
Paragraph [0049] discloses “the LDA features of the web pages, the manually annotated categories, and the corresponding web page vectors are substituted into an LR model and 
15training is performed” and shown in figure 7. 
The examiner submits the applicant has not disclosed how the LR model because the applicant does not disclose the specific “training web page set”.

The applicant has not disclosed the data that is used to train the LR model.  Page 15 of “Public Views of Artificial Intelligence and Intellectual Property Policy” discloses “[d]ata is a foundational component of AI. Access to data for initial development and ongoing training is necessary for AI development.”
Since the applicant has not disclosed data (i.e.“training web page set”) that trains the model (i.e. LR model to get the web page categorization model), the applicant has not described how the functionality(i.e. LR model) is achieved.
The examiner submits  the inference of the LR model would include a trained model and to train the model one would need a specific dataset (i.e.“training web page set”) to get a functionality(i.e. LR model), as evidence see https://blogs.nvidia.com/blog/2016/08/22/difference-deep-learning-training-inference-ai/.  

    PNG
    media_image2.png
    608
    1080
    media_image2.png
    Greyscale
 
Moreover, the examiner notes “A DARPA perspective on Artificial Intelligence” discloses on page 25 how bad data (“skewed training”) will lead to a malfunctioning/nonfunctioning AI. 


112(a) identifying a history query character string of a training web page
	Claims 1, 8, and 15 disclose “identifying a history query character string of a training web page predetermined to be of a manually annotated category and performing word segmentation on the history query character string to obtain segmented words”.
	In the response filed 1/12/21, the applicant’s representative cited paragraphs [0025], [0028], [0047] and [0050] as giving support to claimed amendments filed with the response. 
	The claimed amendment, filed 1/21/21,  disclosed “ identifying an effective history query character string of a training web page predetermined …”. The current claim, filed 5/10/21, explicitly removes “effective”. The examiner notes paragraphs [0027] and paragraph [0028] only disclose “an effective history query character string” and not the broader “history query character string”.  The broader “history query character string” would reasonably encompass “not an effective” history query character string, as disclosed in paragraph [0028]. Paragraph [0028] discloses “query character string is not an effective history query character string”(i.e. an ineffective history query character string”).  However paragraph [0029] only performs word segmentation on  the “effective” history query character string. Paragraph [0029] discloses “word segmentation is performed on an effective history query character string, and this query character string is denoted by using each segmented Word” (italics added).  The applicant does not explicitly disclose performing word segmentation on both “effective” and “not an effective” history character string. 
Algorigthm
	Moreover, the applicant does not disclose a specific algorithm for “identifying a history query character string of a training web page predetermined to be of a manually annotated category and performing word segmentation on the history query character string to obtain segmented words”. The applicant has added “calculating a segmented word weight…”, “calculating a web page vector…”  and “generating  a web page categorization model”to satisfy the algorithm requirement. The applicant does not explicitly disclose performing word segmentation on both “effective” and “not an effective” history character string. The examiner notes both claims 7 and 14, have been amended to remove the words effective and just disclose history character string. The broader “history query character string” would reasonably encompass “not an effective” history query character string, as disclosed in paragraph [0028].
MPEP 2161.01 I discloses, 
for software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.

Moreover, MPEP 2161.01 I discloses:
It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7-10, 12, 14-17, 19, and 21-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: “effective” history query character string.
 The claims filed 5/10/21, explicitly removed “effective”. The examiner notes paragraphs [0027] and paragraph [0028] only disclose “an effective history query character string” and not the broader “history query character string”.  The broader “history query character string” would reasonably encompass an “ineffective” history query character string, as disclosed in paragraph [0028]. Paragraph [0028] discloses “query character string is not an effective history query character string”(i.e. an ineffective history query character string”).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY SMITH/Primary Examiner, Art Unit 2817